Citation Nr: 0830436	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear. 

2.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The veteran (appellant) served on active duty from September 
1958 to September 1960.  He also has service in the United 
States Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In July 2008, the veteran appeared 
before the undersigned Veterans Law Judge at the RO, and gave 
testimony in support of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for left ear hearing 
loss and also for a right ankle disorder.  As to the left ear 
hearing loss, he claims that he was treated during his active 
service in 1960 while stationed in a field artillery unit in 
Germany for hearing loss in the left ear.  He states that 
exposure to acoustic trauma firing missiles caused his left 
ear hearing loss in service and that he has continued to 
experience hearing loss since that time.  The veteran is 
competent to make such assertions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His DD Form 214 
shows that the veteran's MOS during service was Field 
Artillery.  While at entrance and at separation his hearing 
was noted to be 15/15 bilaterally, his service treatment 
records show that in June 1959 he was given ear plugs.  He 
has been diagnosed with left ear hearing loss in December 
1988, September 1993, and on private examination in February 
2004.  The veteran has not been provided with a VA medical 
examination assessing the etiology of his currently diagnosed 
hearing loss.  A medical examination is necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v.  Nicholson, 20 Vet. App. 79 (2006).  
As discussed below, his dates of active duty, ACDUTRA, and 
INACDUTRA should also be verified, particularly in light of 
the findings in December 1988 and September 1993.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  The veteran also contends that he injured his right 
ankle while on active duty with the Reserves in August 1988, 
that he has had a problem with his right ankle since that 
time, and that his currently diagnosed right ankle gout is 
related to that injury.  The record shows that the veteran 
injured his right ankle on August 20, 1988.  He has 
complained of right ankle swelling, and gouty arthritis was 
noted.  (See VA outpatient treatment of April 2003).  While 
in May 2004 the RO requested verification of the veteran's 
status from August 1, 1988 to September 1, 1988, the only 
record provided was a copy of the veteran's retirement 
points.  For verification of duty status, reports of 
retirement points are not helpful.  

On remand, the RO/AMC should also make arrangements to obtain 
the veteran's treatment records from the Shreveport VA 
Medical Center, dated from April 2003 forward, and from Dr. 
Ora.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to verify all of the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, including in 1988 and 1993.  
All periods of active duty for training 
and inactive duty for training should be 
separately noted. As noted, reports of 
retirement points are not helpful in this 
regard. 

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Shreveport VA Medical Center, dated from 
April 2003 forward, and from Dr. Ora.

3.  If the records show that the veteran 
was on active duty, ACDUTRA, and 
INACDUTRA when he injured his right ankle 
in August 1988, then schedule him for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.   

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current right ankle disorder is 
related to the veteran's ankle injury in 
August 1988.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Schedule the veteran for a VA 
audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry  
test, should be conducted.  

The examiner should provide an opinion as 
to whether it is at least as  likely as 
not (50 percent or greater  probability) 
that any hearing loss of the left ear had 
its onset during active service or is 
related to any in- service disease or 
injury, including noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

